                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

MARTIN G. LEBLANC,

            Plaintiff,

v.                                     Case No:       2:19-cv-235-FtM-99NPM

TOWN OF FORT MYERS BEACH and
MOLLY JACOBS,

            Defendants.


                               OPINION AND ORDER

     Before     the    Court     is     Defendants’        Motions    to   Dismiss

Plaintiff’s Amended Complaint (Docs. ##22, 23) filed on October

29, 2019.     Plaintiff pro se Martin G. LeBlanc filed a Response in

Opposition (Doc. #25) on December 2, 2019, and defendants replied

(Docs. ##26, 27).       For the reasons set forth below, the Motions

are granted.

                                            I.

     A. Background

     In this case plaintiff pro se Martin G. LeBlanc sues the Town

of Fort Myers Beach (Town) and Molly Jacob, a Town code enforcement

officer, for purportedly violating his Seventh and Fourteenth

Amendment     rights     under        the        United   States     Constitution.

Plaintiff’s claim arose out of the Town’s enforcement of certain

code violations on his property at 230 Bahia Via, Fort Myers Beach,
Florida, which plaintiff alleges are “false” and resulted in a

lien being placed on his property.           (Doc. #21.)    Plaintiff alleges

that the lien led to the inability to refinance his property in

order to complete the final stages of construction on his property

to make it compliant with the Americans with Disabilities Act.

(Id.)

     B. Initial Complaint and Dismissal

     Plaintiff’s initial Complaint (Doc. #1) was handwritten on

the “Complaint for a Civil Case” form provided by the Court to pro

se litigants.       Defendants moved to dismiss, arguing that plaintiff

failed   to    allege    any    actionable,     cognizable      constitutional

deprivation and the Complaint failed to plead any facts giving

rise to liability.           The Court agreed, and on August 21, 2019,

entered an Opinion and Order finding that LeBlanc had suffered no

constitutional infringement.         (Doc. #20.)

     Because    a    party    generally   should   be   given   at   least   one

opportunity to amend before the court dismisses a complaint with

prejudice, Bryan v. Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001),

the Court provided plaintiff with a final opportunity to file an

amended complaint setting forth claims.            The Court stated that it

would not grant leave to file any additional complaints if the new

pleading was insufficient.         (Doc. #20, p. 9.)       The Court informed

plaintiff that any amended complaint must specify the actions of




                                     - 2 -
each defendant individually without lumping defendants together as

a collective defendant taking a collective action.                The Court

pointed out that pursuant to Federal Rule of Civil Procedure 10,

allegations should be set forth in separate numbered paragraphs,

“each     limited   as   far    as   practicable   to    a   single   set   of

circumstances.”      Fed. R. Civ. P. 10(b).             Further, each claim

“founded on a separate transaction or occurrence” must be stated

in a separate “Count.”         (Doc. #20, p. 9.)

        C. “Amended Complaint”

        On October 11, 2019, plaintiff filed a document that was filed

on the docket as an “Amended Complaint,” but it is an untitled,

single-spaced, and typed document in letter format with a Re: line

that reads “Opinion and Order filed on 8/21/19.”                (Doc. #21.)

Defendants move to dismiss, arguing that plaintiff again fails to

allege any actionable, cognizable constitutional deprivation and

the Amended Complaint fails to plead any facts giving rise to

liability.     In Response, plaintiff states that he is “willing to

dismiss his case against individual Defendant Molly Jacobs . . .”,

but plaintiff objects to the Town’s Motion to Dismiss.                  (Doc.

#25.)

                                      II.

    Under Federal Rule of Civil Procedure 8(a)(2), a Complaint

must contain a “short and plain statement of the claim showing




                                     - 3 -
that the pleader is entitled to relief.”           Fed. R. Civ. P. 8(a)(2).

This obligation “requires more than labels and conclusions, and

a formulaic recitation of the elements of a cause of action will

not do.”     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citation    omitted).          To     survive    dismissal,      the     factual

allegations must be “plausible” and “must be enough to raise a

right to relief above the speculative level.”                 Id. at 555.       See

also Edwards v. Prime Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).

This requires “more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.”          Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (citations omitted).

      In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a complaint as true and take

them in the light most favorable to plaintiff, Erickson v. Pardus,

551 U.S. 89 (2007), but “[l]egal conclusions without adequate

factual support are entitled to no assumption of truth.”                      Mamani

v.   Berzain,    654   F.3d    1148,   1153    (11th   Cir.    2011)    (citations

omitted).       “Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.”

Iqbal, 556 U.S. at 678.              “Factual allegations that are merely

consistent      with   a   defendant’s    liability     fall    short    of    being

facially plausible.”          Chaparro v. Carnival Corp., 693 F.3d 1333,

1337 (11th Cir. 2012) (internal citations omitted).                     Thus, the




                                       - 4 -
Court engages in a two-step approach: “When there are well-pleaded

factual allegations, a court should assume their veracity and then

determine whether they plausibly give rise to an entitlement to

relief.”   Iqbal, 556 U.S. at 679.

      A pleading drafted by a party proceeding unrepresented (pro

se) is held to a less stringent standard than one drafted by an

attorney, and the Court will construe the documents filed as a

complaint and amended complaint liberally.          Jones v. Fla. Parole

Comm’n, 787 F.3d 1105, 1107 (11th Cir. 2015).              Nevertheless, “a

pro se pleading must suggest (even if inartfully) that there is at

least some factual support for a claim; it is not enough just to

invoke a legal theory devoid of any factual basis.”             Id.

                                   III.

      Although the Court’s dismissal order informed plaintiff that

any   amended   complaint   must   comply   with   Fed.    R.   Civ.    P.   10,

plaintiff’s purported “Amended Complaint” is an untitled, single-

spaced, typed document in letter format with no counts or numbered

paragraphs.     Even construing this document liberally as an Amended

Complaint, it does not comply with Rule 10.               Additionally, the

“Amended   Complaint”   alleges    that    defendants’    actions      violated

plaintiff’s Seventh and Fourteenth Amendment due process rights,

but plaintiff offers nothing that would change the Court’s analysis

of his claims in its previous dismissal order.




                                   - 5 -
      Plaintiff    again    fails   to      identify       any    constitutional

infringement.      Plaintiff makes the vague claim that defendants’

code enforcement actions have caused him the loss of the use of

his property because a lien was placed on the property and he was

unable to refinance his home in order to make his home wheelchair

accessible.      (Doc. #21, pp. 1-2.)       However, as set forth by the

Court in is prior Order (Doc. #20), the ability to refinance your

home in order to convert the property for wheelchair use is not a

fundamental    right   protected    by    the   due    process      clause.     In

addition, plaintiff has not alleged that defendants committed any

intentional tort that shocks the conscience that would rise to the

level of a substantive due process violation.                (Doc. #20, pp. 4-

5.)    Additionally, plaintiff fails to allege that there were

inadequate state court remedies available to remedy his alleged

procedural    violations    in   contravention       of    his    procedural   due

process rights.     (Id., pp. 7-8.)

      Because plaintiff has failed to follow the Court’s directives

to comply with Fed. R. Civ. P. 10 in drafting his Amended Complaint

and has otherwise failed to make sufficient allegations to support

any   constitutional       infringement      after        being    afforded    the

opportunity to do so, the Court dismisses this case with prejudice.

      Accordingly, it is hereby

      ORDERED:




                                    - 6 -
     Defendants’ Motions to Dismiss Plaintiff’s Amended Complaint

(Docs. ##22, 23) are GRANTED.   Plaintiff’s Amended Complaint (Doc.

#2) is dismissed with prejudice.    The Clerk is directed to enter

judgment accordingly and close the file.

     DONE and ORDERED at Fort Myers, Florida, this __20th__ day of

December, 2019.




Copies:
Plaintiff
Counsel of Record




                                - 7 -
